Citation Nr: 1750646	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  12-25 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to May 1964.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision.  

The Veteran presented sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in March 2016.

In June 2016, the Board issued a decision which, in relevant part, denied entitlement to service connection for bilateral hearing loss.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2017 Order, the Court granted the parties' June 2017 Joint Motion for Partial Remand (JMPR) and remanded the issue of entitlement to service connection for left ear hearing loss only to the Board for action consistent with the JMPR.  

The JMPR also indicated that the Veteran did not wish to pursue the appeal of the right ear hearing loss claim and stated that the appeal should be dismissed as to that issue.  The Court's June 2017 Order dismissed the appeal as to that remaining issue.  The Board has recharacterized the issue on appeal accordingly.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In denying the claim for entitlement to service connection for bilateral hearing loss, the Board's June 2016 decision relied in part on a March 2011 VA audiological examination and negative nexus opinion.  The VA examiner's negative opinion reasoned in part that the Veteran's hearing was normal for both ears upon discharge.  

The JMPR noted that the Veteran's March 1964 separation examination included audiometric testing results (converted to ISO units) that revealed a 30 decibel (dB) puretone threshold at 4000 Hertz (Hz) for the left ear.  The JMPR cited case law in which the Court found that, in the context of reviewing an entrance examination, a recording of an auditory threshold above 20 dB at 4000 Hz was a notation of hearing loss, even if the results do not qualify as a hearing disability (or a preexisting defect) for VA purposes.  McKinney v. McDonald, 28 Vet. App. 15, 23, 27-38 (2016) (citing Hensley v. Brown, 5 Vet.App. 155, 157 (1993)) ("the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss").  The JMPR provided that the March 2011 VA audiological opinion did not consider and discuss the import, if any, of the notation regarding the Veteran's left ear hearing at 4000 Hz on exit from service, but rather described his hearing on exit as normal.  Therefore, the parties agreed that the March 2011 VA audiological opinion was based upon an inaccurate factual premise and had no probative value.  Reonal v. Brown, 5 Vet.App. 458, 461 (1993).  Accordingly, the parties agreed that the March 2011 VA audiological opinion was inadequate and that a remand was required for a new opinion on the issue of whether the Veteran's left ear hearing loss is related to service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding VA treatment records from the following facilities and dates: 

* North Florida/South Georgia Veterans Health System (and all associated outpatient clinics), to include the Gainesville, Florida VA Medical Center (VAMC), from July 2016 to the present;
* Tampa, Florida VAMC (and all associated outpatient clinics) from January 2016 to the present. 

2. Then, return the Veteran's claims file to the March 2011 VA examiner (or to another VA examiner if that person is no longer available) for an addendum VA audiological opinion.  In the report, the examiner should note his or her review of the complete claims file, including the Veteran's March 1964 separation examination audiometric results that, when converted to ISO units, revealed a 30 decibel (dB) puretone threshold in the 4000 Hertz (Hz) range for the left ear.  If the examiner concludes left ear hearing acuity was normal at discharge, then an explanation should be provided as to the medical significance, if any, of the finding of 30 dB at 4000 Hz. 

Then, the examiner should answer the following question: Is it at least as likely as not (50 percent or greater) that the Veteran's current left ear hearing loss is related to service, including the left ear March 1964 separation audiometric finding referenced above?

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall explain whether additional information is needed or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. After completing the above and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




